Gray, C. J.
Upon a sale under a power contained in a mortgage of real estate, the proceeds belong to those who owned the legal title before the sale; and the mortgagee making the sale is bound, after deducting the amount of his own mortgage debt, with the costs and expenses of the sale, to pay the surplus remaining in his hands to the mortgagor or his assigns, according to their respective titles. Where the rights claimed under the mortgagor, subject to the mortgage, have been acquired by attachment and execution against him, difficulties may arise as to the form of remedy. But where those rights have been created by his conveyance, either absolute or in mortgage, the morfc*397gagee making the sale, and holding a surplus in his hands, is liable to such assigns of the mortgagor, according to their respective interests, in the ordinary action for money had and received. Buttrick v. Wentworth, 6 Allen, 79. Varnum v. Meserve, 8 Allen, 158. Gardner v. Barnes, 106 Mass. 505. Wiggin v. Heywood, 118 Mass. 514. Cranson v. Ockington, 118 Mass. 409.
The fact that the defendant, instead of selling the title mortgaged to him, subject to prior mortgages, sold the entire title in the land, does not affect the case; because that course might lawfully be, and is assumed by the report and the argument to have been, taken with the assent of the prior mortgagees, and the report shows that the fund in the defendant’s hands is sufficient to pay them also. O’ Connell v. Kelly, 114 Mass. 97. Alden v. Wilkins, 117 Mass. 216. Morton v. Hall, 118 Mass. 511.

Judgment on the verdict.